Por cuanto', se nos pide que desestimemos este recurso por no cumplir el alegato de la parte apelante con las reglas de este tribunal y por ser frívola la apelación:
PoR cuanto, examinado el alegato se observa que los reparos de la parte apelada tienen algún fundamento pero que el alegato no se aparta tanto de nuestro reglamento, por lo que este tribunal, en uso de su discreción, no se encuentra justificado para desestimar por ese motivo:
PiOR cuanto, en lo que respecta a la cuestión de frivolidad, que no vamos a discutir abora, no encontramos que la apelación esté tan carente de mérito que deba desestimarse por ese fundamento:
Por tanto, no ba lugar a la desestimación solicitada.